UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2011 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 211 Willow Street, Franklin, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Section 8 – Other Events Item 8.01Other Events Effective as of the close of business on June 21, 2011, Teche Federal Bank, the Registrant’s wholly owns subsidiary, converted its charter from a federal savings bank to a Lousiana-chartered commercial bank.The Registrant issued a press release on June 22, 2011 announcing the completion of the conversion, a copy of which is filed as Exhibit 99 hereto and incorporated by reference herein. Section 9 –Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit 99 – Press Release Dated June 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:June 27, 2011 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
